DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “flow properties” in line 5.  From the instant specification “By way of indication, various different flow properties of the fuel gas can be measured, depending on whether it is a higher heating value or a Wobbe index that is being measured. In other words, the variable Y may have a form that differs depending on whether it is a higher heating value or a Wobbe index that is being measured” ([0037] US 2020/0232962).  And from the instant specification “It should also be observed that the flow properties of the fuel gas are properties measured in flow means and that they may be selected from the group comprising: flow rate, temperature, or indeed pressure” ([0039]).  Therefore it is not clear what are flow properties in claim 1.
4.	Claim 1 recites the limitation “Y is a variable representative of physical properties of the fuel gas prepared from the measurements of the at least two flow properties of the fuel gas” in lines 13-15.  Similarly the variable Y is not clearly defined.  And  it is not clear what method was used for preparing the variable from measured values.  
5.	Claims 2-11 are rejected as depending from claim 1.
6.	Claim 3 recites the limitation “the chart associates the coefficients α, β, and ɤ with value ranges for the dihydrogen content XH2 having a width of 1%” in lines 2-3.  It is not clear whether to associate each coefficient with value ranges or whether to associate each coefficient with only a single value range.  Also, it is not clear whether “having a width of 1%” is related to “the dihydrogen content  XH2” or “value ranges”.  
7.	Claim 9 recites the limitation "the empirical affine relationship used for estimating the Wobbe index" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  “an empirical affine relationship used for estimating the Wobbe index".
8.	Claim 11 recites the limitation "the empirical affine relationship used for estimating the higher heating value" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  “an empirical affine relationship used for estimating the higher heating value".
9.	Claims 12 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation “flow properties” in line 6.  From the instant specification “By way of indication, various different flow properties of the fuel gas can be measured, depending on whether it is a higher heating value or a Wobbe index that is being measured. In other words, the variable Y may have a form that differs depending on whether it is a higher heating value or a Wobbe index that is being measured” ([0037] US 2020/0232962).  And from the instant specification “It should also be observed that the flow properties of the fuel gas are properties measured in flow means and that they may be selected from the group comprising: flow rate, temperature, or indeed pressure” ([0039]).  Therefore it is not clear what are flow properties in claim 12.
10.	Claim 12 recites the limitation “Y is a variable representative of physical properties of the fuel gas prepared from the measurements of the at least two flow properties of the fuel gas” in lines 14-16.  Similarly the variable Y is not clearly defined.  And  it is not clear what method was used for preparing the variable from measured values.  
11.	Claims 13-17 are rejected as depending from claim 12.
12.	Claim 13 recites the limitation "the empirical affine relationship used for estimating the Wobbe index" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  “an empirical affine relationship used for estimating the Wobbe index".
13.	Claim 15 recites the limitation "the empirical affine relationship used for estimating the higher heating value" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  “an empirical affine relationship used for estimating the higher heating value".
14.	Claims 18 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation “flow properties” in line 8.  From the instant specification “By way of indication, various different flow properties of the fuel gas can be measured, depending on whether it is a higher heating value or a Wobbe index that is being measured. In other words, the variable Y may have a form that differs depending on whether it is a higher heating value or a Wobbe index that is being measured” ([0037] US 2020/0232962).  And from the instant specification “It should also be observed that the flow properties of the fuel gas are properties measured in flow means and that they may be selected from the group comprising: flow rate, temperature, or indeed pressure” ([0039]).  Therefore it is not clear what are flow properties in claim 18.
15.	Claim 18 recites the limitation “Y is a variable representative of physical properties of the fuel gas prepared from the measurements of the at least two flow properties of the fuel gas” in lines 16-17.  Similarly the variable Y is not clearly defined.  And  it is not clear what method was used for preparing the variable from measured values.  
16.	Claims 19-20 are rejected as depending from claim 18.
17.	Claim 19 recites the limitation "the empirical affine relationship used for estimating the Wobbe index" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  “an empirical affine relationship used for estimating the Wobbe index".
18.	Claim 20 recites the limitation "the empirical affine relationship used for estimating the higher heating value" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as  “an empirical affine relationship used for estimating the higher heating value".
Claim Rejections - 35 USC § 101
19.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
20.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites estimating at least one combustion characteristic of a fuel gas belonging to a family of fuel gases, the at least one characteristic comprising at least one of a Wobbe index or a higher heating value, the method comprising:
measuring at least two flow properties of the fuel gas; measuring a dihydrogen content XH 2 contained in the fuel gas; and estimating the at least one characteristic.
	The limitation of estimating the at least one characteristic falls within the grouping of mathematical concepts.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because after the estimating step, there is no action and so no integration into a particular practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no other steps which are significantly more than the abstract idea. The steps of measuring at least two flow properties and measuring a dihydrogen content appear to be general data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. Claims 2-11 are rejected as depending from claim 1.
Allowable Subject Matter
21.	The following is a statement of reasons for the indication of allowable subject matter and would be allowable when the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 set forth in this Office Action on claims 1-11 are overcome. The invention in independent claim 1 is directed to  a method of estimating at least one combustion characteristic of a fuel gas belonging to a family of fuel gases, the at least one characteristic comprising at least one of a Wobbe index or a higher heating value, the method comprising: measuring at least two flow properties of the fuel gas;
measuring a dihydrogen content XH 2 contained in the fuel gas; and estimating the at least one characteristic Ξ GN/H2 using an empirical affine relationship of: Ξ GN/H2 = α + β · Y + γ · X H 2
where: α, β, and γ are coefficients predetermined for the family of fuel gases; and Y is a variable representative of physical properties of the fuel gas prepared from the measurements of the at least two flow properties of the fuel gas.
	In the instant invention, the Wobbe index and the higher heating value are estimated by means of two empirical affine relationships([0049] US 2020/0232962).  It is thus possible to estimate both of these combustion characteristics, in a single implementation of the method([0050]).
	The prior art to King et al. (US 5,122,746) as cited in IDS dated 6/28/19 discloses a method of estimating at least one combustion characteristic of a fuel gas belonging to a family of fuel gases, the at least one characteristic comprising at least one of a Wobbe index or a higher heating value (abstract), the method comprising: measuring at least two flow properties of the fuel gas(Fig. 1); measuring a dihydrogen content XH 2 contained in the fuel gas(Col. 13, lines 24-27); and estimating the at least one characteristic Ξ GN/H2 (Col. 13, lines 40-68, Col. 14, lines 1-28) but does not disclose, teach or render obvious using an empirical affine relationship of: Ξ GN/H2 = α + β · Y + γ · X H 2 where: α, β, and γ are coefficients predetermined for the family of fuel gases; and Y is a variable representative of physical properties of the fuel gas prepared from the measurements of the at least two flow properties of the fuel gas.
22.	The following is a statement of reasons for the indication of allowable subject matter and would be allowable when the rejection under  35 U.S.C. 112 set forth in this Office Action on claims 12-17 is overcome.  The invention in independent claim 12 is directed to  a device for estimating at least one combustion characteristic of a fuel gas belonging to a family of fuel gases, the at least one characteristic comprising at least one of a Wobbe index or a higher heating value, the device comprising: at least two first sensors configured to measure at least two flow properties of the fuel gas; a second sensor configured to measure a dihydrogen content XH 2 contained in the fuel gas; and a processor configured to estimate the at least one characteristic Ξ GN/H2 using an empirical affine relationship of: Ξ GN/H2 = α + β · Y + γ · X H 2
where: α, β, and γ are coefficients predetermined for the family of fuel gases; and
Y is a variable representative of physical properties of the fuel gas prepared from the measurements of the at least two flow properties of the fuel gas.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 21 above and apply herein.
23.	The following is a statement of reasons for the indication of allowable subject matter and would be allowable when the rejection under  35 U.S.C. 112 set forth in this Office Action on claims 18-20 is overcome.   The invention in  independent claim 18 is directed to a non-transitory computer-readable medium containing instructions that when executed cause a processor to: estimate at least one combustion characteristic of a fuel gas belonging to a family of fuel gases, the at least one characteristic comprising at least one of a Wobbe index or a higher heating value; wherein, to estimate the at least one combustion characteristic of the fuel gas, the instructions when executed cause the processor to: obtain measurements of at least two flow properties of the fuel gas; obtain a measurement of a dihydrogen content XH 2 contained in the fuel gas; and estimate the at least one characteristic Ξ GN/H2 using an empirical affine relationship of: Ξ GN/H2 = α + β · Y + γ · X H 2 where: α, β, and γ are coefficients predetermined for the family of fuel gases; and Y is a variable representative of physical properties of the fuel gas prepared from the measurements of the at least two flow properties of the fuel gas. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 21 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724